Citation Nr: 0324694	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  98-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma with 
secondary dysthymia, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


REMAND

The veteran asserts that symptoms associated with his 
service-connected disability are more disabling than 
currently evaluated. 

In addition, the veteran asserts that his service-connected 
bronchial asthma and dysthymia should be rated separately.  
The RO has not addressed this matter.  

38 C.F.R. § 4.126(d) provides that when a single disability 
has been diagnosed as both a physical condition and as a 
mental disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126(d) 
(2002).    

In that connection, service medical records reflect that the 
veteran was treated for and diagnosed as having bronchial 
asthma.  (Service medical records are negative for complaints 
of findings of a psychological disorder.)  In March 1974, the 
RO granted service connection for bronchial asthma.  

Subsequent VA medical records dated in September 1974 reflect 
that the veteran complained of asthma exacerbations and 
nervousness.  A mental status examination revealed, in 
pertinent part, vegetative signs of heightened anxiety.  It 
was noted that the veteran typically reacted to stressful 
situations with heightened anxiety and with somatization, 
resulting in asthma.  The examiner noted that the 
psychological response did not allay the anxiety and that the 
veteran would become depressed.  The examiner noted that 
there was cycle between the asthma condition with occasional 
cortisone therapy and the veteran's duodenal ulcer disease 
resulting in more nervous symptomatology which included 
irritability, insomnia, and depression.  The diagnoses 
included psychophysiologic disorder involving the respiratory 
system (bronchia asthma) and the gastrointestinal tract.  It 
was also determined that the veteran's mental condition was 
directly related to the previously diagnosed service-
connected condition and its treatment.  

In October 1974, the RO, in essence, granted service 
connection for the veteran's psychological disability as 
secondary to the veteran's service-connected bronchia asthma.  
The service-connected bronchial asthma disability was amended 
and recharacterized as bronchial asthma with 
psychophysiological disorder.  

The report of a VA examination dated in December 1996 
reflects that the veteran was depressed.  An addendum dated 
in February 1997 to the December 1996 shows a diagnosis of 
Axis I:  psychological factors (depression), affecting a 
physical condition (chronic bronchial asthma).  

In June 1999 the veteran underwent a VA respiratory 
examinations for his asthma and a psychological examination 
for dysthymia.  At those examinations, the veteran reported 
symptoms associated with his asthma and he claimed of 
depression.  At the conclusion of the respiratory 
examination, the veteran was diagnosed as having asthma.  At 
the conclusion of the psychological examination, he was 
diagnosed as having dysthymia, secondary to his medical 
conditions.   

In view of the foregoing, it appears that the veteran's 
dysthymia should be separately evaluated.  As noted above, VA 
examiners have diagnosed the dysthymia as a disease entity 
that developed as secondary to the veteran's service-
connected asthma.  

In addition, further evidentiary development is warranted in 
this matter.  VA examination reports dated in December 1996 
and June 1999 reflect that the veteran has received treatment 
at a VA outpatient clinic for his service-connected asthma 
and dysthymia, from the Monati Regional Hospital for 
bronchial asthma, from the San Pable Hospital, and from a 
family physician in Monati for asthma.  These records are 
pertinent to veteran's claim.  However, they have not been 
requested.  38 C.F.R. § 3.159(b) (2002).  

The record reflects that the veteran's most current VA 
examination of his service-connected disability was conducted 
in June 1999.  A more contemporaneous examination is 
warranted to determine the severity of the veteran's service-
connected dysthymia and asthma.  See 38 C.F.R. § 3.159(c)(4) 
(2002).  

Accordingly, this case is remanded to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim since 1995.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the claims folder, all 
records noted by the veteran that are not 
currently on file.  In any event, the RO 
should attempt to obtain all VA treatment 
records pertaining to the veteran's 
service-connected bronchial asthma and 
dysthymia since 1995.  The RO should also 
have the veteran identify the name and 
address of the private physician(s) who 
has been treating him for his asthma and 
dysthymia.  The veteran should also be 
requested to provide the dates of and 
type of treatment received at the Monati 
Regional Hospital and San Pable Hospital.  

2.  Thereafter, the RO should provide the 
veteran the following VA examinations to 
determine the severity of his service-
connected bronchial asthma and dysthymia.   
The examiners should be provided a copy 
of the veteran's claims file prior to the 
examinations.  

a.  A respiratory examination to 
determine the severity of the veteran's 
service-connected asthma.  All necessary 
studies, including X-rays and pulmonary 
function tests (PFTs), should be 
conducted.  The PFTs should include pre 
and post bronchodilator testing.  

The examiner should discuss the frequency 
of use of inhalational or bronchodilator 
therapy, inhalational anti-inflammatory 
medication, courses of systemic (oral or 
parenteral) corticosteroids (including 
high does corticosteroids) or immuno-
suppressive medications; the frequency of 
visits to a physician for required care 
due to exacerbations.  

b.  A psychological examination to 
determine the severity of the veteran's 
service-connected dysthymic disorder.  
All tests and studies deemed necessary 
should be conducted.  The examiner should 
describe all symptoms associated with the 
veteran's dysthymic disorder.  The 
examiner should express an opinion on the 
extent to which the veteran's dysthymia 
affects his occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning score with an explanation of 
the numeric code assigned. 

3.  The RO should separately rate the 
veteran's bronchial asthma and dysthymia.  

4.  If the claim remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




